Case 8:18-cv-02551-EAK-SPF Document 16 Filed 02/05/19 Page 1 of 2 PageID 43



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JOHN NORTHRUP, Individually and on behalf
of a Class of Similarly Situated Individuals,
                                                            Case No: 8:18-cv-2551-EAK-SPF

      Plaintiff,

vs.

Prestige International Insurance Group, Inc.;

      Defendant.
______________________________________/

                            PLAINTIFF’S SETTLEMENT REPORT

          Plaintiff responds to the Court’s Order Requiring a Settlement Report (Doc. No. 15) and

states as follows:

          Plaintiff applied to the Clerk for entry of default pursuant to Local Rule 1.07 on Monday,

November 19, 2018, two business days after the deadline passed. The clerk entered default that

same day. (Doc. No. 11).

          On November 26, 2018, Prestige’s president (Christina Downs) contacted Plaintiff’s

counsel and expressed an interest in resolving the case. Settlement discussions ensued. On

December 14, 2018, Attorney Frank Miranda contacted Plaintiff’s counsel and stated that he had

been retained to represent Prestige in this case. Settlement discussions continued. Mr. Miranda

did not file a formal appearance in this case in the anticipation that this case may be quickly

settled and dismissed. Plaintiff did not move for default in the interest of working with

Defendant’s counsel to ascertain whether a settlement could be reached in the near future, which

would include dismissal of this case.
Case 8:18-cv-02551-EAK-SPF Document 16 Filed 02/05/19 Page 2 of 2 PageID 44



       On February 4, 2019, the parties agreed on a settlement. Plaintiff expects to file a

dismissal of this case pursuant to that settlement within 45 days.


Dated: February 5, 2019                       Respectfully submitted,

                                              /s/ Seth M. Lehrman
                                              Seth M. Lehrman (Fla. Bar No. 132896)
                                              E-mail: seth@epllc.com
                                              EDWARDS POTTINGER LLC
                                              425 North Andrews Avenue, Suite 2
                                              Fort Lauderdale, FL 33301
                                              Telephone: (954) 524-2820
                                              Facsimile: (954) 524-2822

                                              Attorneys for Plaintiff




                                                 2
